S.S. v City of Buffalo (2022 NY Slip Op 01701)





S.S. v City of Buffalo


2022 NY Slip Op 01701


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, AND CURRAN, JJ.


1056.1/20 CA 20-00129

[*1]S.S., AN INFANT, BY MARY S. AND VLADIMIR S., HER PARENTS AND NATURAL GUARDIANS, MARY S. AND VLADIMIR S., ADMINISTRATORS OF THE ESTATE OF M.S., DECEASED, MARY S., INDIVIDUALLY, AND VLADIMIR S., INDIVIDUALLY, PLAINTIFFS-RESPONDENTS,
vCITY OF BUFFALO, DEFENDANT-APPELLANT-RESPONDENT, AND CHRISTIAN P. MYERS, DEFENDANT.  S.S., AN INFANT, BY MARY S. AND VLADIMIR S., HER PARENTS AND NATURAL GUARDIANS, MARY S. AND VLADIMIR S., ADMINISTRATORS OF THE ESTATE OF M.S., DECEASED, MARY S., INDIVIDUALLY, AND VLADIMIR S., INDIVIDUALLY, PLAINTIFFS-RESPONDENTS, 
 THE BUFFALO OLMSTED PARKS CONSERVANCY, INC., DEFENDANT-APPELLANT. 


TIMOTHY A. BALL, CORPORATION COUNSEL, BUFFALO (ROBERT E. QUINN OF COUNSEL), FOR DEFENDANT-APPELLANT-RESPONDENT. 


 

	Appeals from an order of the Supreme Court, Erie County (E. Jeannette Ogden, J.), entered December 13, 2019. The order denied the motion of defendant City of Buffalo for summary judgment dismissing the complaint and all cross claims against it and denied the motion of defendant The Buffalo Olmstead Parks Conservancy, Inc., for summary judgment dismissing the complaint and all cross claims against it and for summary judgment on its cross claim against the City of Buffalo for indemnification. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on December 13, 2021,
It is hereby ORDERED that said appeals are unanimously dismissed without costs upon stipulation.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court